Order entered December 5, 2013




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-13-00930-CR

                              ALICE ANNETTE STEELE, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F08-45120-M

                                           ORDER
        The Court GRANTS court reporter Belinda Baraka’s request for an extension of time to
file the reporter’s record to the extent that we ORDER Ms. Baraka to file the record within
THIRTY DAYS of the date of this order.
        The clerk’s record is overdue. Accordingly, we ORDER the Dallas County District Clerk
to file the clerk’s record in this appeal by DECEMBER 23, 2013.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Belinda Baraka, official court reporter, 194th Judicial District Court; Gary Fitzsimmons, Dallas
County District Clerk; the Dallas County District Clerk’s Office, Criminal Records Division; and
to counsel for all parties.

                                                     /s/   LANA MYERS
                                                           JUSTICE